Citation Nr: 0322858	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
hand injury with tremors.

3.  Entitlement to service connection for degenerative disc 
disease of the low back (lumbar spine).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for heart disease.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

8.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.

9.  Entitlement to a rating in excess of 20 percent for loss 
of supination and pronation of the left forearm.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to June 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2000, 
November 2000, and July 2001, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the RO has reopened the claim for service connection 
for a left knee disability and denied entitlement on the 
merits, the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The decision directly below reopens the claim for service 
connection for a left knee disability.  The reopened claim 
and all other issues on appeal are addressed in the REMAND 
appended to the decision.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of September 1959 notification of a September 
1959 RO rating decision denying service connection for a left 
knee disability.
 
2.  Since the September 1959 unappealed RO denial of the 
claim for service connection for a left knee disability, 
evidence was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1959 RO determination that denied a claim 
for service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the September 1959 RO rating 
decision denying service connection for a left knee 
disability, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens the claim for service 
connection for a left knee disability.  Under these 
circumstances, and with the Board ordering additional 
development of the reopened claim (see remand below), there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a September 1959 letter 
notifying him of the unfavorable September 1959 RO rating 
determination denying service connection for a left knee 
disability.  Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In the present case, the RO has received the October 2000 
opinion of a private physician indicating that the veteran's 
current left knee disability is at least as likely as not 
attributable to the in-service accident in which the veteran 
injured his left arm and left elbow.  The Board finds that 
this information is new and material evidence.  It is 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Id.  Accordingly, reopening of the claim 
for service connection for a left knee disability is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board initiated additional 
development pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2), by sending a letter to the veteran in March 
2003.  The Board has received new evidence since sending the 
March 2003 letter, to include additional service personnel 
and service medical records, and private records of treatment 
for bilateral hearing loss.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Also, VA has received statements from the veteran's private 
physicians indicating that it is at least as likely as not 
that many of his claimed disabilities are related to service 
and that his service-connected disabilities have increased in 
severity and interfere with his employment.  While some of 
this evidence is supportive of the claims, some of the 
examinations were incomplete and the opinions relevant to the 
service connection claims were proffered without 
consideration of all of the relevant evidence in the claims 
file.  If the medical evidence of record is insufficient, VA 
is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Accordingly, the Board finds that VA 
examinations pertaining to many of the issues on appeal are 
warranted.  See 38 C.F.R. § 5103(A)(d).

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claims for the RO to schedule the veteran for 
the required VA examinations and to consider any additional 
evidence in the first instance.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, in correspondence dated in March 2003, the 
veteran indicated that he was receiving continuing treatment 
from the VA outpatient clinic in Beaumont, Texas, and from 
the VA Medical Center in Houston, Texas.  He requested that 
these records of treatment be obtained in connection with the 
issues on appeal. 

The RO should also ensure compliance with the duty to notify 
and assist provisions of the VCAA, to include notifying the 
veteran of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

In so doing, the RO's actions should 
include requesting records of VA treatment 
for the period from April 1999 to the 
present from the VA outpatient clinic in 
Beaumont, Texas, and from the VA Medical 
Center in Houston, Texas, and any 
additional VA records of treatment which 
the veteran indicates to be relevant to 
his claims.
 
The RO is advised that records of a 
Federal department or agency must be 
sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.  In this context, VA 
must either provide the reported 
treatment records, or it must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded appropriate VA 
examinations for the purpose of 
determining the current severity of his 
service-connected    degenerative 
arthritis of the left shoulder and loss of 
supination and pronation of the left 
forearm, and to determine whether it is at 
least as likely as not that to following 
claimed disabilities began during service 
or are related to any incident of service:  
bilateral hearing loss, tinnitus, low back 
disability, left knee disability, and left 
hand disability, to include tremors of the 
left hand or upper extremity.

The RO should further consider whether 
any additional medical evidence received 
warrants a VA cardiovascular examination 
for the purpose of determining whether it 
is at least as likely as not that he has 
hypertension or heart disease which began 
during service or is at least as likely 
as not related to any incident of 
service.

For the examination of the left forearm 
and left shoulder, the examiner should 
perform full range of motion studies and 
comment on the functional limitations of 
the service-connected left forearm and 
left shoulder disabilities caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the left forearm and left shoulder.  
Specifically, after determining the range 
of motion of the left forearm and left 
shoulder, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.  

For the examination of the veteran's 
ears, the examiner should review the 
veteran's service medical records, an 
April 1959 VA ear, nose and throat 
examination, private records of treatment 
received in November 2000 from D.B., 
M.D., dated in August 2002 from Hemphill 
Hearing Center, and the October 2000 
written opinion of Dr. N.P. that the 
veteran's bilateral hearing loss and 
bilateral tinnitus were at least as 
likely as not caused initially by his 
U.S. Marine Corps service. 

For the examination of the veteran's left 
knee, the records reviewed should include 
two service medical records dated in 
February 1957 reflecting treatment and 
hospitalization for a left knee injury, 
an April 1959 VA examination report, and 
the October 2000 letter from Dr. N.P. in 
which he opines that the veteran has a 
condition of the left knee which is at 
least as likely as not related to his 
period of active service.  

For examination of the low back and left 
hand, including an upper extremity 
tremor, the examiner's review of the 
record should include the service medical 
records, the April 1959 VA examination 
report, and the letter dated in October 
2000 from Dr. N.P., in which he opines 
that the veterans' low back and left hand 
disabilities are at least as likely as 
not related to the in-service incident in 
which he injured his left arm and elbow.

The RO should also obtain an opinion from 
the appropriate examiner or examiners as 
to the extent to which the veteran's 
service-connected disabilities interfere 
with his ability to obtain or maintain 
substantially gainful employment.  The 
examiners should acknowledge the August 
2000 opinion of a VA examiner that the 
veteran was no longer able to continue in 
his occupation as a multicraft mechanic 
or millwright. 

3.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
August 2001, pertaining to the issue of 
entitlement to a TDIU, and the SOC issued 
in February 2002, pertaining to all other 
issues on appeal.  Also, with respect to 
the increased rating claims for the 
service-connected left forearm and the 
left shoulder disabilities, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the August 2001 and 
February 2002 SOCs.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



